 1   EDWARD T. WEBER, ESQ. #194963
     LAW OFFICES OF EDWARD T. WEBER
 2   17151 Newhope Street, Suite 203
 3   Fountain Valley, CA 92708
     Telephone: (657) 235-8359
 4   Facsimile: (714) 459-7853
     E-Mail: ed@eweberlegal.com
 5
     Attorneys for Mortgagee/Lienholder/Claimant
 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                           No.: 2:18-cv-00808-KJM-CKD
10
                            Plaintiff,
11
            v.
12                                                        STIPULATION AND WITHDRAWAL OF
      REAL PROPERTY LOCATED AT 211                        VERIFIED CLAIM AND ANSWER OF
13    HEBRON CIRCLE, SACRAMENTO,                          LIENHOLDER, PENSCO TRUST
      CALIFORNIA 95835, SACRAMENTO                        COMPANY, INC., CUSTODIAN FBO
14    COUNTY, APN: 225-1590-086-0000                      QUINTON GOPEN IRA: 70002362 AS TO
      INCLUDING ALL APPURTENANCES AND                     AN UNDIVIDED 43.706% INTEREST
15
      IMPROVEMENTS THERETO, ET AL.                        AND STUART COPEN, TRUSTEE OF
16                     Defendant.                         THE GOPEN FAMILY TRUST AS TO AN
                                                          UNDIVIDED 20.979% INTEREST AND
17                                                        ROBERT GOPEN, TRUSTEE OF
                                                          GLORIA R. GOPEN MARITAL TRUST
18                                                        AS TO AN UNDIVIDED 17.832%
                                                          INTEREST AND ROBERT L. GOPEN,
19
                                                          TRUSTEE OF THE R.L. GOPEN TRUST
20                                                        DATED 3/11/1986 AS TO AN UNDIVIDED
                                                          17.483% INTEREST; ORDER
21

22

23

24

25

26         IT IS HEREBY STIPULATED by and between claimant, PENSCO TRUST

27   COMPANY, INC., CUSTODIAN FBO QUINTON GOPEN IRA: 70002362 AS TO AN

28   UNDIVIDED 43.706% INTEREST AND STUART COPEN, TRUSTEE OF THE GOPEN
                                                      1
              STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF PENSCO TRUST CO, ET AL.
 1   FAMILY TRUST AS TO AN UNDIVIDED 20.979% INTEREST AND ROBERT GOPEN,
 2   TRUSTEE OF GLORIA R. GOPEN MARITAL TRUST AS TO AN UNDIVIDED 17.832%
 3
     INTEREST AND ROBERT L. GOPEN, TRUSTEE OF THE R.L. GOPEN TRUST
 4
     DATED 3/11/1986 AS TO AN UNDIVIDED 17.483% INTEREST (“Claimant”), by and
 5
     through her undersigned counsel, Edward T. Weber, and Plaintiff, the United States of America
 6

 7   (“Plaintiff”), by and through its undersigned counsel, Kevin C. Khasigian, Assistant U.S.

 8   Attorney, as follows:

 9          1.        Claimant asserted a lienholder interest in the defendant property located at
10
     211 HEBRON CIRCLE, SACRAMENTO, CALIFORNIA 95835, SACRAMENTO COUNTY,
11
     APN: 225-1590-086-0000.
12

13          2.        Claimant filed an answer to the complaint in this case on 5/22/2018.

14
            3.        The loan has since been satisfied and Claimant no longer has an interest in the
15
     defendant real property located at 211 HEBRON CIRCLE, SACRAMENTO, CALIFORNIA
16

17   95835, SACRAMENTO COUNTY, APN: 225-1590-086-0000.

18
            4.        Accordingly, Claimant hereby withdraws its claim filed in the above-captioned
19
     case on May 21, 2018, with respect to 211 HEBRON CIRCLE, SACRAMENTO, CALIFORNIA
20
     95835, SACRAMENTO COUNTY property [Dk. 15], and its answer filed in the above-captioned
21
     case on May 22, 2018 [Dk. 16].
22

23
            5.        To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),
24
     Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the
25
     Federal Rules of Civil Procedure, Rule 41(a). Defendant Real Property Located at 211
26
     HEBRON CIRCLE, SACRAMENTO, CALIFORNIA 95835, SACRAMENTO COUNTY is the
27
     in rem Defendant.
28
                                                         2
                 STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF PENSCO TRUST CO, ET AL.
 1         6.        Each party hereto is to bear its own costs; and
 2         7.        Claimant is hereby removed from the Service List for the above-captioned case.
 3
                                                    LAW OFFICES OF EDWARD T. WEBER
 4

 5

 6   Dated: September 3, 2019               By:     /s/ Edward T. Weber____________
                                                    EDWARD T. WEBER, ESQ.
 7                                                  Attorneys for Lienholder/Claimant
 8

 9
                                                      McGREGOR W. SCOTT
10                                                    UNITED STATES ATTORNEY

11
     Dated: September 3, 2019                        /s/ Kevin C. Khasigian
12
                                                     KEVIN C. KHASIGIAN
13                                                   Assistant U.S. Attorney
                                                     (Authorized by email)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF PENSCO TRUST CO, ET AL.
 1                                                            ORDER
 2           The Court has read and considered the Stipulation of Withdrawal of Verified Claim and
 3   Answer by PENSCO TRUST COMPANY, INC., CUSTODIAN FBO QUINTON GOPEN IRA:
 4   70002362 AS TO AN UNDIVIDED 43.706% INTEREST AND STUART GOPEN,1 TRUSTEE
 5   OF THE GOPEN FAMILY TRUST AS TO AN UNDIVIDED 20.979% INTEREST AND
 6   ROBERT GOPEN, TRUSTEE OF GLORIA R. GOPEN MARITAL TRUST AS TO AN
 7   UNDIVIDED 17.832% INTEREST AND ROBERT L. GOPEN, TRUSTEE OF THE R.L.
 8   GOPEN TRUST DATED 3/11/1986 AS TO AN UNDIVIDED 17.483% INTEREST
 9   (“Claimant”), and Plaintiff, United States of America (“Plaintiff”), by and through their
10   respective counsel (collectively, the “Parties”). For the reasons stated in the Stipulation and for
11   good cause shown,
12           IT IS HEREBY ORDERED as follows:
13           1.        The Stipulation is approved.
14           2.        Claimant’s claim filed in the above-captioned case on May 21, 2018 [Dk. 15] is
15   hereby deemed withdrawn.
16           3.        Claimant’s answer filed in the above-captioned case on May 22, 2018 [Dk. 16] is
17   hereby deemed withdrawn.
18           4.        Claimant is hereby deemed dismissed from the above-captioned case.
19           IT IS SO ORDERED.
20   DATED: September 3, 2019.
21

22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27
     1
      Although the stipulation repeatedly refers to “Stuart Copen,” the answer and claim indicate “Stuart Gopen” is
28
     correct.
                                                              4
                  STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF PENSCO TRUST CO, ET AL.
